Citation Nr: 0031940	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  95-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a collapsed lung.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for a gynecological 
disorder, claimed as cervicitis with dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1994 rating 
decision by the Chicago, Illinois RO that, in pertinent part, 
denied entitlement to service connection for a left foot 
disability, irritable bowel syndrome, a back disability, a 
collapsed lung and bronchitis.  This matter also comes before 
the Board on appeal from a February 1996 rating decision by 
the Chicago, Illinois RO that, in pertinent part, denied 
entitlement to service connection for a gynecological 
disorder, claimed as cervicitis with dysplasia.  Thereafter, 
the case was transferred to the New York, New York RO, which 
is presently handling the current appeal. 

In July 2000, a hearing was held at the New York, New York RO 
before N. R. Robin, who is the veterans law judge rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

A review of the record shows that at the June 2000 hearing, 
the proceedings of which have been transcribed, the veteran 
expressly withdrew from appellate status the issues of 
entitlement to service connection for glaucoma and cervical 
cancer.  This is certainly permissible under the Board's 
rules of practice so long as it is done in writing, which the 
veteran did.  (The Board notes that the hearing transcript 
meets the requirement that withdrawal be in writing).  38 
C.F.R. § 20.204.  Given the veteran's clear intent to 
withdraw as expressed during a June 2000 Travel Board 
hearing, further action on these issues by the Board is not 
appropriate.  38 U.S.C.A. § 7105(d).


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a left foot disability, irritable 
bowel syndrome, a back disability, a collapsed lung, 
bronchitis and a gynecological disorder, claimed as 
cervicitis with dysplasia.  The veteran has alleged that her 
service medical records were misplaced at Ireland Army 
Hospital at Ft. Knox, Kentucky in 1991.  Upon review of the 
veteran's claims folder, the Board notes that the service 
medical records contained in the folder are incomplete.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive search for all the veteran's 
service medical records through official 
channels. The efforts to obtain such 
records should be documented.  If the RO 
is unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
her for her left foot disability, 
irritable bowel syndrome, back 
disability, collapsed lung, bronchitis 
and gynecological disorder (claimed as 
cervicitis with dysplasia) since her 
discharge from service.  After securing 
the necessary release(s), the RO should 
request the records that are not already 
contained in the claims folder, including 
any which may have been prepared by Dr. 
Woo in Danville, Illinois from 1993 to 
1994 as indicated by the veteran during a 
July 2000 hearing.  If the RO is unable 
to obtain all relevant records, the 
veteran should be notified of the records 
VA is unable to obtain, the efforts taken 
by the Secretary to obtain those records 
and any further action to be taken by VA 
with respect to the claim.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


